Exhibit 10.4

Amendment to Employment Agreement

This Amendment to that certain employment agreement dated as of February 25,
2010, as amended, by Domino’s Pizza LLC, a Michigan limited liability
corporation (the “Company”) and Michael T. Lawton (the “Executive”) (the
“Agreement”) is dated as of July 26, 2010.

WHEREAS, the parties wish to amend the Agreement as set forth herein.

NOW THEREFORE, in consideration of the premises and mutual agreements set forth
herein and in the Agreement, the parties here to agree as follows.

1. Section 4.1 of the Employment Agreement is hereby amended by deleting said
Section in its entirety and substituting the following therefore:

“4.1 Base Salary. The Company shall pay the Executive a base salary at the rate
of Three Hundred and Sixty-Five Thousand Dollars ($365,000) per year, payable in
accordance with the payroll practices of the Company for its executives and
subject to such increases as the Board of Directors of the Company or the
Compensation Committee (the “Board”) in its sole discretion may determine from
time to time (the “Base Salary”).”

2. Effective as of April 28, 2010, Section 4.2 of the Employment Agreement is
hereby amended by deleting said Section in its entirety and substituting the
following:

“4.2 Bonus Compensation. During the term hereof, the Executive shall participate
in the Company’s Senior Executive Annual Incentive Plan, as it may be amended
from time to time pursuant to the terms thereof (the “Plan,” a current copy of
which is attached hereto as Exhibit 4.2) and shall be eligible for a bonus award
thereunder (the “Bonus”). For purposes of the Plan, the Executive shall be
eligible for a Bonus (as defined in the Plan), and the Executive’s Specified
Percentage (as defined in the Plan) shall be One Hundred Percent (100%) of Base
Salary. Whenever any Bonus payable to the Executive is stated in this Agreement
to be prorated for any period of service less than a full year, such Bonus shall
be prorated by multiplying (x) the amount of the Bonus otherwise payable for the
applicable fiscal year in accordance with this Sub-Section 4.2 by (y) a
fraction, the denominator of which shall be 365 and the numerator of which shall
be the number of days during the applicable fiscal year for which the Executive
was employed by the Company. Any compensation paid to the Executive as Bonus
shall be in addition to the Base Salary.”

3. The Employment Agreement as otherwise amended is in all other respects
confirmed.

4. This amendment shall be effective as of the dates provided herein.

[Remainder of Page Left Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this amendment has been duly executed this 26th day of July,
2010 and is effective as described herein.

 

THE COMPANY:     

DOMINO’S PIZZA LLC

     By:  

/s/ J. Patrick Doyle

     Name:   J. Patrick Doyle      Title:   President and Chief Executive
Officer THE EXECUTIVE:     

             /s/ Michael T. Lawton

     Name:   Michael T. Lawton